FIE.§W

UNITED sTATEs DISTRICT coURT MAR ~» 3 mo
FoR THE DISTRICT oF CoLUMBIA clem u_s_ District and
bankruptcy courts

Shiron Brown, )
)
Plaintiff, )
)

v_ ) Civil Action No.  
)
Marian Collins, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint for lack
of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff, a District of Columbia resident, sues another District of Columbia resident.
She alleges that the defendant is responsible for her missing social security check for the month
of January 2010 and seeks $707 in damages. The complaint neither presents a federal question
nor provides a basis for diversity jurisdiction because the parties are not of diverse citizenship
and the amount in controversy is well below the minimum jurisdictional amount. Accordingly,

the complaint will be dismissed. A separate Order accompanies this Memorandum Opinion.

Unitedl`SFs District'J'udge

Dare; February [~7 , 2010